UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2242



RAMONA S. BURNETTE,

                                              Plaintiff - Appellant,

          versus


SIGNET/CAPITAL ONE BANK,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-865-3)


Submitted:   January 21, 1999             Decided:   February 3, 1999


Before LUTTIG, MOTZ, and KING,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ramona S. Burnette, Appellant Pro Se. Ronald Nicholas Regnery,
CHRISTIAN & BARTON, Richmond, Virginia; Bruin S. Richardson, III,
WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia for
Appellee.



     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ramona Burnette appeals the district court’s order awarding

costs to the Defendant and dismissing as barred by the statute of

limitations her complaint in which she alleged bankruptcy discrim-

ination.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.      See Burnette v. Signet/

Capital One, No. CA-97-865-3 (E.D. Va. July 20, 1998).   Addition-

ally, we deny Capital One’s and Signet’s motions for sanctions. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2